NOTE:   This order is nonprecedential.

  muiteb ~tate~ (!Court of §ppeaI~
      for tbe jfeberaI (!Circuit

       PSC VSMPO-AVISMA CORPORATION
          AND VSMPO-TIRUS, U.S., INC.,
              Plaintiffs·Cross Appellants,
                            v.
                   UNITED STATES,
                   Defendant-Appellee,
                           AND

                  US MAGNESIUM LLC,
                   Defendant-Appellant.


                     2011-1370, -1395


   Appeals from the United States Court of International
Trade in consolidated case nos. 08-CV-0321 and 08-CV-
0366, Judge Judith M. Barzilay.


                      ON MOTION


                       ORDER
    Upon consideration of US Magnesium LLC's unop-
posed motion to amend the protective order of the United
PSCVSMPO-AVISMA v.   us                                    2

States Court of International Trade to add Ashley C.
Parrish of King & Spalding LLP,
      IT Is ORDERED THAT:
      The motion is granted.
                               FOR THE COURT


      JlL 18 2011               /s/ Jan Horbaly
         Date                  Jan Horbaly
                               Clerk
cc: John M. Gurley, Esq.
    Stephen A. Jones, Esq.                   FILED
                                    1iI.S. COURT OF APPEALS FOR
    Renee Gerber, Esq.                 THE FEDERAL CIRCUIT
s21                                       JUL 1 82011
                                           JANHORBALY
                                              CLERK